Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 and 05/10/2022 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 07/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10808231 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Kevin MacDonald on 07/08/2011.  
Specification:
Insert the following sequence listing paragraph right before “Field of the invention” on page 1 of the instant specification: 

Sequence Listing
The instant application contains a Sequence Listing which has been submitted in ASCII format via EFS-Web and is hereby incorporated by reference in its entirety. Said ASCII copy, created on October 6, 2020 is named O036670025US03-SEQ-MSB.TXT and is 368 KB in size.

Delete the hyperlink “http://”  in line 13 on page 85 of the specification.

Claims:
Claims 60-62 and 64-71 are allowed.

Claim 60. (Currently amended) An NS3 helicase comprising a polynucleotide binding domain which comprises in at least one conformational state an opening through which a polynucleotide can unbind from the helicase, wherein the helicase is modified such that two or more parts of the helicase are connected using one or more linkers and wherein the helicase retains its ability to control the movement of the polynucleotide, wherein the linkers connect two amino acid residues that are located in different structural domains on the surface of the NS3 helicase surrounding the polynucleotide binding domain or wherein the linkers connect two amino acid residues on one or more loop regions connecting α-helices and β-strands of the NS3 helicase and wherein at least one amino acid of the two amino acid residues is substituted with cysteine, a non-natural amino acid or 4-azido-L-phenylalanine (Faz).

Claims 61, 62 and 64-69.  Replace “An NS3 helicase” in line 1 with “The NS3 helicase”.

Claim 63. (Canceled).

Claim 70. (Currently amended) A complex comprising (i) the NS3 helicase according to claim 60 

Claim 71.  Replace “A complex” in line 1 with “The complex”.




REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Utama et al. (Role of the DExH Motif of the Japanese Encephalitis Virus and Hepatitis C Virus NS3 Proteins in the ATPase and RNA Helicase Activities, Virology 273, 316-324 (2000)) teach Japanese Encephalitis Virus and Hepatitis C Virus NS helicase mutants comprising various mutations in Motif II of Helicase/NTPase domain (see FIG 1 on page 317 and Table 3 on page 321), i.e., replacement of “DEAH” sequence with AEAH, DAAH, DECH, DEGH, DESH, DEAA, DEAG, DEAN or DEAQ, which confers NS3 helicases with less than 1% of RNA helicase activity, the Examiner has found no teaching or suggestion in the prior art directed to an NS3 helicase comprising a polynucleotide binding domain which comprises in at least one conformational state an opening through which a polynucleotide can unbind from the helicase, wherein the helicase is modified such that two or more parts of the helicase are connected using one or more linkers and wherein the helicase retains its ability to control the movement of the polynucleotide, wherein the linkers connect two amino acid residues that are located in different structural domains on the surface of the NS3 helicase surrounding the polynucleotide binding domain or wherein the linkers connect two amino acid residues on one or more loop regions connecting α-helices and β-strands of the NS3 helicase and wherein at least one amino acid of the two amino acid residues is substituted with cysteine, a non-natural amino acid or 4-azido-L-phenylalanine (Faz) (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656